DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 04/30/2019, and is a Continuation of 15/239397 filed 08/17/2016.

The following is a First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes NPL References C1-C4 are not included in the File Folder, and hence were not considered.


Claim Objections
Claims 10, and 15-18 are objected to because of informalities.  Appropriate correction is required.
Claim 10:
“…weight for the purchase history. wherein…”; the period after “history” is improper.
“…and that the strikethrough
Claims 15-18: Claims 15-18 all refer to “[t]he method of claim 1”, whereas Claims 2-14 all refer to “[t]he computer implemented method of claim 1”.  Examiner is uncertain as to whether Applicant intends there to be any distinction between Claims 2-14 and 15-18 based on this discrepancy in language.  Examiner interprets all Claims 2-18 to refer to “[t]he computer implemented method of claim 1”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Gonzalez (US Pat. No. US 10332039 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-20 of the instant Application fall entirely within the scope of Claims 1-20 of Gonzalez US Pat. ‘039.  In other words, Claims 1-20 are anticipated by Claims 1-20 of Gonzalez US Pat. ‘039.
Claim 1, 19, and 20 are anticipated by ‘039 Claim 1, as ‘039 Claim 1 recites limitations further narrowing (“making… reservations…”) what is claimed in Claim 1.
Claim 2 is anticipated by ‘039 Claim 1.
Claim 3 is anticipated by ‘039 Claim 1.
Claim 4 is anticipated by ‘039 Claim 1.
Claim 5 is anticipated by ‘039 Claim 1.
Claim 6 is anticipated by ‘039 Claim 1.
Claim 7 is anticipated by ‘039 Claim 1.
Claim 8
Claim 9 is anticipated by ‘039 Claim 3.
Claim 10 is anticipated by ‘039 Claim 4.
Claim 11 is anticipated by ‘039 Claim 5.
Claim 12 is anticipated by ‘039 Claim 6.
Claim 13 is anticipated by ‘039 Claim 7.
Claim 14 is anticipated by ‘039 Claim 8.
Claim 15 is anticipated by ‘039 Claim 20.
Claim 16 is anticipated by ‘039 Claim 20.
Claim 17 is anticipated by ‘039 Claim 20.
Claim 18 is anticipated by ‘039 Claim 20.
In general, ‘039 Claims 1-20 teach the technical features of Claims 1-20 of the present Application, even though the two set of claims are not arranged and presented exactly identically.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1, 19 and 20, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 19, 20, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 19 a manufacture, and Claim 20 a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 19, and 20, the claims as a whole, recite what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, the claims recite
receiving, […], requirements for a trip from a user […];
collecting, […], preference information of the user for the trip;
searching, […], available travel options based on the requirements and the preference information;
building, […], an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
applying, […], external data relevant to the itinerary;
obtaining, […], a response to the itinerary from the user;
and making, […], reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user.
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of gathering traveler’s travel requirements and preferences, 
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
by at least one processor… using a user interface
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
Claim 19
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising
by at least one processor… using a user interface
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
Claim 20
a memory
one or more processor in communication with the memory; and
program instructions executable by the one or more processor via the memory to perform a method comprising
by at least one processor… using a user interface
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
by the at least one processor
As shown, these additional elements are generic computer components described in high generality (e.g., processor, user interface, computer readable storage medium, processing circuit, instructions for execution, memory, program instructions, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.

Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claims 1, 19, and 20 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 19, and 20 recite the general principles of gathering traveler’s travel requirements and preferences, searching for relevant travel options, and building and booking for the travel options based on further traveler feedback.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea.  See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.
	Regarding Claims 19 and 20, the claims and their limitations have the same technical features as that of Claim 1.  Accordingly, Claims 19 and 20 are rejected under a substantially similar analysis.

	Regarding Claims 2-18, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-18 are directed to a process.
Step 2A Prong 1: Claims 2-18 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the balance combination.
Claim 3 recites limitations further defining additional steps for the method.
Claim 4 recites limitations further defining the balance combination
Claim 5 recites limitations further defining the balance combination
Claim 6 recites limitations further defining additional steps for the method.
Claim 7 recites limitations further defining the user response.
Claim 8 recites limitations further defining the preferences.
Claim 9 recites limitations further defining the preferences.
Claim 10 recites limitations further defining the preferences.
Claim 11 recites limitations further defining the preferences.
Claim 12 recites limitations further defining additional steps for the method.
Claim 13 recites limitations further defining additional steps for the method.
Claim 14 recites limitations further defining additional steps for the method.
Claim 15 recites limitations further defining the preferences.
Claim 16 recites limitations further defining the preferences.
Claim 17 recites limitations further defining the preferences.
Claim 18 recites limitations further defining the preferences.
Step 2A Prong 2 and Step 2B: Claims 2-18 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Claims 2-18 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashvitz (US Pat. App. Pub. No. US 20140114705 A1).
	Regarding Claim 1, “[a] computer implemented method comprising”,
	Bashvitz teaches “receiving, by at least one processor, requirements for a trip from a user using a user interface” (“…the traveler (or a system of the traveler) provides the system an invitation to an electronic meeting on a calendar of the traveler... The invitation can include travel criteria of the traveler, such as, for example, a travel start time, end time, start location and end location ("travel parameters")…” (Bashvitz [0055]), “[t]ravel details and other communication to or from the system can be presented to the traveler with the aid of a user interface (UI), such as a graphical user interface (GUI), on an electronic device of the user…” (Bashvitz [0101]), and “…present disclosure provides a system computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Bashvitz teaches “collecting, by the at least one processor, preference information of the user for the trip” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection…” (Bashvitz [0069])).
	Bashvitz teaches “searching, by the at least one processor, available travel options based on the requirements and the preference information” (“…system conducts a search for available travel options that coincide with the travel plan and the traveler's preferences…” (Bashvitz [0043])).
	Bashvitz teaches “building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information” (“…method for making travel arrangements for a user, the method comprising (a) determining a travel schedule of the user; (b) using a computer processor, conducting a search directed to travel options that coincide with the travel schedule, and storing available travel options in memory; (c) presenting one or more travel options from the available travel options to the user…” (Bashvitz [0006]), “…system presents current preferences to the traveler and takes the traveler through a learning game to further establish preferences for the travel and calibrate a sensitivity of the system with respect to travel options…” (Bashvitz [0066]), and “…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase… overall score can be computed from individual normalized component scores on these matching aspects of the inventory and traveler preferences… subsystem sums the normalized component scores… applies component weighting… and normalizes the overall sum…” (Bashvitz [0109-0111])).
	Bashvitz teaches “applying, by the at least one processor, external data relevant to the itinerary” (“…system can collect hotel inventory information by continuous discovery and learning. The system can continuously update the database of the system with hotel information by periodically sampling OTA data or other sources of data and detecting a change with respect to information available in the database. In some cases, the system updates indirect information from social media providers or other network providers to identify information that is otherwise not available. Once the system collects this information, the system can perform an analysis on attributes, which may enable the system to filter attributes to optimize the hotel recommendation process…” (Bashvitz [0064])).
	Bashvitz teaches “obtaining, by the at least one processor, a response to the itinerary from the user; and” (“[a]s a traveler books with the system, the system can collect feedback from the traveler and refine or update the traveler preferences of the traveler. The system can also optimize the manner in which the system interacts with them throughout the booking process…” (Bashvitz [0078])).
	Bashvitz teaches “making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user” (“…method further comprises receiving a request form a user to book a given travel option among the one or more travel options. In another embodiment, the method further comprises booking the given travel option without any additional involvement from the user…” (Bashvitz [0007]) and “…system can book travel options for the traveler with a single authorization step from the traveler ("Book it?") or without any involvement from the traveler (i.e., 0 steps)…” (Bashvitz [0048])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.
Regarding Claim 19, “[a] computer program product comprising”, the claim and its limitations have the same technical features as that of Claim 1.
	Bashvitz further teaches “a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009]) and “…a machine readable medium, such as computer-executable code, may take many forms, including but not limited to, a tangible storage medium, a carrier wave medium or physical transmission medium…” (Bashvitz [0099])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.
	Regarding Claim 20, “[a] system comprising”, the claim and its limitations have the same technical features as that of Claim 1.
	Bashvitz further teaches “a memory” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Bashvitz further teaches “one or more processor in communication with the memory; and” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Bashvitz further teaches “program instructions executable by the one or more processor via the memory to perform a method comprising” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.

	Regarding Claim 2, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source” (“…if… the traveler has not provided the system with credentials… preferences in such a case can be baseline or default preferences…” (Bashvitz [0068]) and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning…” (Bashvitz [0138])).
	Bashvitz further teaches “wherein the method includes updating the balance combination” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Bashvitz further teaches “wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106]), “[i]f information has been provided by the traveler identifying one or more hotel chain loyalty programs, the system can assign a weighted multiplier to this hotel score. Currently this weighting is 1.20 if the hotel is a member of the specified loyalty program or 1.00 if no appropriate match can be found. This weighting can be adjusted by the traveler if the traveler assigns an importance to the overall loyalty program boost and the boost for a specific chain's match. This weighting may also be adjusted dynamically as the system learns the traveler's preferences…” (Bashvitz [0132]), and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning… tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis. This can result in an individualized matching and scoring result…” (Bashvitz [0138-0139])).
	Bashvitz further teaches “wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase… overall score can be computed from individual normalized component scores on these matching aspects of the inventory and traveler preferences… subsystem sums the normalized component scores… applies component weighting… and normalizes the overall sum…” (Bashvitz [0109-0111]) and “[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.

	Regarding Claim 8, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070]) and “…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).

	Regarding Claim 15, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070]) and “…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz further teaches “wherein the user profile records demographic data of the user” (“…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Bashvitz further teaches “wherein the purchase history includes data of prior purchases of travel itineraries by the user” (“…server can be adapted to store user profile information, such as… historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.

	Regarding Claim 18, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070]) and “…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz further teaches “wherein the user profile records demographic data of the user” (“…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Accordingly, the claimed subject matter is anticipated by Bashvitz.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Srinivasan (US Pat. App. Pub. No. US 20090193107 A1), Ben-Yehuda (US Pat. App. Pub. No. US 20080046298 A1), Brice (US Pat. App. Pub. No. US 20070073562 A1), and Kalnsay (US Pat. App. Pub. No. US 20140129372 A1).
Regarding Claim 3, Bashvitz teach the limitations of Claim 1.
	Bashvitz does not teach, but Srinivasan teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off- line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and ” (“[w]hile offline, a client receives an indication that a directory is to be deleted or renamed. In response, the client modifies its local copy of the directory and its descendants if any and stores one or more tombstones that include information that the client can use when synchronizing the changes made to the directory when the client is reconnected to the remote data store. When the client reconnects to the remote data store, the client synchronizes changes made while offline with the remote data store…” (Srinivasan [0002])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Srinivasan with that of Bashvitz.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Bashvitz teaches making travel arrangements for travelers (Bashvitz [Abstract]).  Srinivasan teaches synchronizing directory actions performed while offline (Srinivasan [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Srinivasan’s offline synchronization onto Bashvitz’s travel planning.  Within Srinivasan’s implementations, “synchronization components may be used to allow a user to designate files and folders that are to be made available offline” (Srinivasan [0028]).  This allows for offline use of applications that are otherwise limited to online use, and would bring further flexibility to the travel planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable” (“…feasibility information is derived in accordance with said scheduled recreational and/or tourism activities. One example of feasibility information is a temporal conflict. Another example is a geographic location conflict…” (Ben-Yehuda [0182]) and “…user interface is operative to display feasibility information about at least one said recreational activity. Examples of "feasibility information" include but are not limited to feasibilities related to cost feasibility, scheduling conflict feasibility, and feasibility to travel between two points in a given time…” (Ben-Yehuda [0411])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ben-Yehuda with that of Bashvitz and Srinivasan.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Bashvitz & Srinivasan combination analysis), Bashvitz and Srinivasan function together for travel planning (Bashvitz [Abstract], Srinivasan [Abstract]).  Ben-Yehuda teaches planning travel, based on optimal location and time parameters (Ben-Yehuda [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ben-Yehuda’s conflict system onto Bashvitz and Srinivasan.  Ben-Yehuda’s “travel planning engine within the travel planning subsystem includes a constraint handler” (Ben-Yehuda [0346]), and such “constraint-violating activities are not scheduled” (Ben-Yehuda [0356]).  This improves travel planning, as it eliminates unrealistic travel planning options.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Bashvitz further teaches “wherein the at least one processor runs the travel planning system” (“…present disclosure provides a system comprising a computer processor and a memory location execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Bashvitz, Srinivasan, and Ben-Yehuda do not explicitly teach, but Brice teaches “wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and” (“[a]fter reviewing the optimized schedule, the user may desire to change the schedule. The user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s)…” (Brice [0044])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Brice with that of Bashvitz, Srinivasan, and Ben-Yehuda.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Bashvitz & Srinivasan & Ben-Yehuda combination analysis), Bashvitz, Srinivasan, and Ben-Yehuda function together for travel planning (Bashvitz [Abstract], Srinivasan [Abstract], Ben-Yehuda [Abstract]).  Brice teaches facilitating and optimizing travel schedules upon user request (Brice [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Brice’s travel scheduling, more specifically user change requests, onto Bashvitz, Srinivasan, and Ben-Yehuda.  As the “user may indicate a desire to include as many of the selected travel components in the final itinerary as possible… the processing element may determine if more travel components could be scheduled if one or more travel components were rescheduled” (Brice [0043]).  This would further optimize travel planning, and maximize user satisfaction of the itinerary proposals.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Bashvitz further teaches “wherein the updating the balance combination is performed in response to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz, Srinivasan, Ben-Yehuda, and Brice do not explicitly teach, but Kalnsay teaches “wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kalnsay with that of Bashvitz, Srinivasan, Ben-Yehuda, and Brice.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Bashvitz & Srinivasan & Ben-Yehuda & Brice combination analysis), Bashvitz, Srinivasan, Ben-Yehuda, and Brice function together for travel planning (Bashvitz [Abstract], Srinivasan [Abstract], Ben-Yehuda [Abstract], Brice [Abstract]).  Kalnsay teaches providing travel recommendations based on user-specified preferences (Kalnsay [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kalnsay’s travel recommendation system, more specifically the weight caps, onto Bashvitz, Srinivasan, Ben-Yehuda, and Brice.  “[I]ndividual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings… [certain categories] should not be given so much weight that it dominates a recommendation as the underlying property may be one which the user is not really willing to consider” (Kalnsay [0036]).  This would improve the travel planning itinerary, as capped weighting would offer less skewed results.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Bashvitz in view of Srinivasan, Ben-Yehuda, Brice, and Kalnsay.

	Regarding Claim 5, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source” (“…if… the traveler has not provided the system with credentials… preferences in such a case can be baseline or default preferences…” (Bashvitz [0068]) and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning…” (Bashvitz [0138])).
	Bashvitz further teaches “wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” Bashvitz [0106]), “[i]f information has been provided by the traveler identifying one or more hotel chain loyalty programs, the system can assign a weighted multiplier to this hotel score. Currently this weighting is 1.20 if the hotel is a member of the specified loyalty program or 1.00 if no appropriate match can be found. This weighting can be adjusted by the traveler if the traveler assigns an importance to the overall loyalty program boost weighting may also be adjusted dynamically as the system learns the traveler's preferences…” (Bashvitz [0132]), and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning… tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis. This can result in an individualized matching and scoring result…” (Bashvitz [0138-0139])).
	Bashvitz further teaches “wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase… overall score can be computed from individual normalized component scores on these matching aspects of the inventory and traveler preferences… subsystem sums the normalized component scores… applies component weighting… and normalizes the overall sum…” (Bashvitz [0109-0111]) and “[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Bashvitz does not teach, but Srinivasan teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and ” (“[w]hile offline, a client receives an indication that a directory is to be deleted or renamed. In response, the client modifies its local copy of the directory and its descendants if any and stores one or more tombstones that include information that the client can use when synchronizing the changes made to the directory when the client is reconnected to the remote data store. When the client reconnects to the remote data store, the client synchronizes changes made while offline with the remote data store…” (Srinivasan [0002])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Srinivasan with that of Bashvitz.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Bashvitz and Srinivasan do not teach, but Ben-Yehuda teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable” (“…feasibility information is derived in accordance with said scheduled recreational and/or tourism activities. One example of feasibility information is a temporal conflict. Another example is a geographic location conflict…” (Ben-Yehuda [0182]) and “…user interface is operative to display feasibility information about at least one said recreational activity. Examples of "feasibility information" include but are not limited to feasibilities related to cost feasibility, scheduling conflict feasibility, and feasibility to travel between two points in a given time…” (Ben-Yehuda [0411])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ben-Yehuda with that of Bashvitz and Srinivasan.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Bashvitz further teaches “wherein the at least one processor runs the travel planning system” (“…present disclosure provides a system comprising a computer processor and a memory location execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
Bashvitz, Srinivasan, and Ben-Yehuda do not explicitly teach, but Brice teaches “wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and” (“[a]fter reviewing the optimized schedule, the user may desire to change the schedule. The user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s)…” (Brice [0044])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Brice with that of Bashvitz, Srinivasan, and Ben-Yehuda.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Bashvitz further teaches “wherein the updating the balance combination is performed in response to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
Bashvitz, Srinivasan, Ben-Yehuda, and Brice do not teach, but Kalnsay teaches “wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kalnsay with that of Bashvitz, Srinivasan, Ben-Yehuda, and Brice.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Accordingly, the claimed subject matter is obvious over Bashvitz in view of Srinivasan, Ben-Yehuda, Brice, and Kalnsay.

	Regarding Claim 6, Bashvitz teaches the limitations of Claim 1.
	Bashvitz does not teach, but Srinivasan teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off- line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and ” (“[w]hile offline, a client receives an indication that a directory is to be deleted or renamed. In response, the client modifies its local copy of the directory and its descendants if any and stores one or more tombstones that include information that the client can use when synchronizing the changes made to the directory when the client is reconnected to the remote data store. When the client reconnects to the remote data store, the client synchronizes changes made while offline with the remote data store…” (Srinivasan [0002])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Srinivasan with that of Bashvitz.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Bashvitz and Srinivasan do not teach, but Ben-Yehuda teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off- line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable” (“…feasibility information is derived in accordance with said scheduled recreational and/or tourism activities. One example of feasibility information is a temporal conflict. Another example is a geographic location conflict…” (Ben-Yehuda [0182]) and “…user interface is operative to display feasibility information about at least one said recreational activity. Examples of "feasibility information" include but are not limited to feasibilities related to cost feasibility, scheduling conflict feasibility, and feasibility to travel between two points in a given time…” (Ben-Yehuda [0411])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ben-Yehuda with that of Bashvitz and Srinivasan.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Bashvitz further teaches “wherein the at least one processor runs the travel planning system” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
Bashvitz, Srinivasan, and Ben-Yehuda do not explicitly teach, but Brice teaches “wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and” (“[a]fter reviewing the optimized schedule, the user may desire to change the schedule. The user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s)…” (Brice [0044])).

	Bashvitz further teaches “wherein the updating the balance combination is performed in response to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz, Srinivasan, Ben-Yehuda, and Brice do not teach, but Kalnsay teaches “wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kalnsay with that of Bashvitz, Srinivasan, Ben-Yehuda, and Brice.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Accordingly, the claimed subject matter is obvious over Bashvitz in view of Srinivasan, Ben-Yehuda, Brice, and Kalnsay.


Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Brice and Kalnsay.
	Regarding Claim 4, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source” (“…if… the traveler has not provided the system with credentials… preferences in such a case can be baseline or default preferences…” (Bashvitz [0068]) and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning…” (Bashvitz [0138])).
	Bashvitz further teaches “wherein the method includes updating the balance combination” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Bashvitz further teaches “wherein the at least one processor runs the travel planning system” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Bashvitz does not explicitly teach, but Brice teaches “wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary” (“[a]fter reviewing the optimized schedule, the user may desire to change the schedule. The user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s)…” (Brice [0044])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Bashvitz teaches making travel arrangements for travelers (Bashvitz [Abstract]).  Brice teaches facilitating and optimizing travel schedules upon user request (Brice [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Brice’s travel scheduling, more specifically user change requests, onto Bashvitz.  As the “user may indicate a desire to include as many of the selected travel components in the final itinerary as possible… the processing element may determine if more travel components could be scheduled if one or more travel components were rescheduled” (Brice [0043]).  This would further optimize travel planning, and maximize user satisfaction of the itinerary proposals.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Bashvitz further teaches “wherein the updating the balance combination is performed in response to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz and Brice do not explicitly teach, but Kalnsay teaches “wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kalnsay with that of Bashvitz and Brice.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Bashvitz & Brice combination analysis), Bashvitz and Brice function together for travel planning (Bashvitz [Abstract], Srinivasan [Abstract], Ben-Yehuda [Abstract], Brice [Abstract]).  Kalnsay teaches providing travel recommendations based on user-specified preferences (Kalnsay [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kalnsay’s travel recommendation system, more specifically the weight caps, onto Bashvitz and Brice.  “[I]ndividual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings… [certain categories] should not be given so much weight that it dominates a recommendation as the underlying property may be one which the user is not really willing to consider” (Kalnsay [0036]).  This would improve the travel planning itinerary, as capped weighting would offer less skewed results.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Brice and Kalnsay.

	Regarding Claim 7, Bashvitz teaches the limitations of Claim 1.
	Bashvitz does not explicitly teach, but Brice teaches “wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and” (“[a]fter reviewing the optimized schedule, the user may desire to change the schedule. The user will then typically select one or more travel components and indicate the desired alternative day and/or time of travel for the selected component(s), thus causing the processing element to move the selected component(s)…” (Brice [0044])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Brice with that of Bashvitz.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claim 4.
	Bashvitz further teaches “wherein the updating the balance combination is performed in response to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz and Brice do not teach, but Kalnsay teaches “wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kalnsay with that of Bashvitz and Brice.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claim 4.
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Brice and Kalnsay.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Kalnsay.
	Regarding Claim 9, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]), “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may better adapt to the traveler…” (Bashvitz [0085]), and “…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the data source relative weight is a session data relative weight, the method further comprising: ” (“…system may conduct verification and sensitivity analysis. For instance, once the system has collected traveler preferences based on direct collection, indirect collection, and/or inferred collection, the system can present preferences to the traveler and let them make changes if needed so that the system can use the traveler's their input as part of the profile creation process…” (Bashvitz [0077]) and “[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
determining that the obtained response is a feedback to adjust the itinerary and that the session data relative weight for the session data is less than a predefined cap for the session data” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Kalnsay with that of Bashvitz.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Bashvitz teaches making travel arrangements for travelers (Bashvitz [Abstract]).  Kalnsay teaches providing travel recommendations based on user-specified preferences (Kalnsay [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kalnsay’s travel recommendation system, more specifically the weight caps, onto Bashvitz.  “[I]ndividual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings… [certain categories] should not be given so much weight that it dominates a recommendation as the underlying property may be one which the user is not really willing to consider” (Kalnsay [0036]).  This would improve the travel planning itinerary, as capped weighting would offer less skewed results.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Kalnsay.

	Regarding Claim 10, Bashvitz teaches the limitations of Claim 1.
wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]), “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085]), and “…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the data source weight is a user profile relative weight, wherein the building comprising” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz further teaches “updating, responsive to ” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])).
	Bashvitz does not explicitly teach, but Kalnsay teaches “determining that the user has the user profile and that the user profile relative weight for the user profile is less than a predefined cap for the user profile” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Kalnsay with that of Bashvitz.  Please see above (Claim 9) for combination analysis.  The rationale to combine is substantially similar to that of Claim 9.
	Bashvitz further teaches “scoring the travel options by use of the updated balance combination” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase…” (Bashvitz [0109]) and “[i]n some examples, the overall score can range between 0.0 and a number just slightly larger than 1.00. This number can be communicated to the user as a match between 0-100%. A score of 100% can indicate all of the traveler's requirements have been met and that this product is a great match for the traveler. FIG. 21 is an example depiction of the matching algorithm to traveler preferences…” (Bashvitz [0112], [Figure 21])).
	Bashvitz further teaches “creating the itinerary as a group of travel options scored greater than other options” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase…” (Bashvitz [0109])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Kalnsay.

	Regarding Claim 11, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]), “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085]), and “…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “wherein the data source weight is a purchase history weight, the building comprising” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz further teaches “updating, responsive to determining that the user has the purchase history and that the purchase history relative weight for the purchase history is weight for the purchase history by the predefined value and by decreasing the default relative weight for the default preference by the predefined value” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139])) and “…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070])).
	Bashvitz does not explicitly teach, but Kalnsay teaches “less than a predefined cap” (“…scorings of accommodation properties involves weighted scorings, which limit emphasis on potential outlier accommodation properties that are deemed to be substantially different from a user's specified preferences in one or more categories. That is, individual category scores may be capped or otherwise limited so as to diminish or temper their influence on overall accommodation property scores when determining the final rankings…” (Kalnsay [0036])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Kalnsay with that of Bashvitz.  Please see above (Claim 9) for combination analysis.  The rationale to combine is substantially similar to that of Claim 9.
scoring the travel options by use of the updated balance combination; and” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase…” (Bashvitz [0109]) and “[i]n some examples, the overall score can range between 0.0 and a number just slightly larger than 1.00. This number can be communicated to the user as a match between 0-100%. A score of 100% can indicate all of the traveler's requirements have been met and that this product is a great match for the traveler. FIG. 21 is an example depiction of the matching algorithm to traveler preferences…” (Bashvitz [0112], [Figure 21])).
	Bashvitz further teaches “creating the itinerary as a group of travel options scored greater than other options” (“…system can include a scoring subsystem and matching subsystem. The scoring subsystem can compute numeric values on multiple aspects of the inventory attributes and traveler preferences. These component scores can then be combined into a single overall score, and the product with the highest overall score can be presented to the traveler for purchase…” (Bashvitz [0109])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Kalnsay.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Rau (US Pat. App. Pub. No. US 20150253144 A1).
	Regarding Claim 12, Bashvitz teaches the limitations of Claim 1.
	Bashvitz does not teach, but Rau teaches “gathering real time information from at least one external data source during the trip as stored in the itinerary” (“…first of the subsystems can operate independently of the user, and collects and maintains information on the current travel conditions on all 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Rau with that of Bashvitz.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  Bashvitz teaches making travel arrangements for travelers (Bashvitz [Abstract]).  Rau teaches recommendint travel routes based on historical and real time information such as weather and traffic (Rau [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Rau’s dynamic route recommendation, more specifically the real time information, onto Bashvitz.  Rau’s embodiments allow for “dynamically provid[ing] users with route recommendations that can take into consideration a wide variety of possible and potentially variable conditions” (Rau [0026]).  This improves travel planning, as it actively factors into consideration the most updated and current information regarding a user’s travel plans.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies for all subsequent limitations taught by Rau.
	Rau further teaches “wherein the real time information is selected from the group consisting of: local news, local weather, local events, local traffic information, and local road closure” (“…subsystem also maintains information on historical traffic patterns, as well as current information about road construction, closures, accidents, event traffic, weather and precipitation and other periodic conditions…” (Rau [0007])).
	Rau further teaches “notifying the real time information to the user responsive to determining that the real time information is relevant to the trip as stored in the itinerary” (“[o]nce the user has selected a route and has begun his/her travel, the user device preferably displays the vehicle progress system preferably continuously monitors any new dynamic information that relates to the navigational route and notifies the user of any impending decisions based upon his/her static user preferences…” (Rau [0035], [Figure 13])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Rau.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Busch (US Pat. App. Pub. No. US 20080243564 A1).
	Regarding Claim 13, Bashvitz teaches the limitations of Claim 1.
	Bashvitz does not explicitly teach, but Busch teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the further comprising” (“…input module may receive input to be used in generating, updating, or maintaining a travel plan. Inputs can be received from a user entering input in a user interface, such as a graphical user interface or a voice-activated user interface, or from another application program running on the server or on another computing device…” (Busch [0028])).
	It would be within the capabilities of one skilled in the art, at time of filing, to combine the aforementioned teachings from Busch with that of Bashvitz.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Bashvitz teaches making travel arrangements for travelers (Bashvitz [Abstract]).  Busch teaches preparing a travel plan for a traveler based on received information (Busch [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Busch’s travel plan preparation, more specifically involving traveler input for adjustments/changes, onto Bashvitz.  Busch’s embodiments allow for user input to modify and update travel planning at every stage, as “travel plans may be modified or updated by the architecture or by the user during the preparation stages for the during the travel experience, or after the travel experience” (Busch [0025]).  This improves upon Bashvitz, allowing for more active user involvement in the travel planning process.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies for all subsequent limitations taught by Busch.
	Busch further teaches “responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user” (“…system may generate and present a graphical representation of the itinerary. For example, the itinerary may be displayed on a display of the client device, emailed or otherwise transmitted to an account (e.g., the traveler's or another's email account), stored to a memory location, or exported to one or more other applications, to list just a few examples…” (Busch [0030]), “…any action, activity, service, reminder, recommendation, tip or precaution related to the travel experience may be presented as an activity indicator for selection by the user, according to some implementations…” (Busch [0050]), and “[o]ne or more predefined tasks to be executed in preparation for travel by the traveler based on the received information are generated, and each of the one or more received activity indicators is used to generate a task. A travel plan that includes the one or more tasks to be executed is displayed…” (Busch [0008])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Busch.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Busch and Rau.
	Regarding Claim 14, Bashvitz teaches the limitations of Claim 1.
	Bashvitz does not explicitly teach, but Busch teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the method further comprising” (“…input module may receive input to be used in generating, updating, or maintaining a travel plan. Inputs can be received from a user entering input in a user interface, such as a graphical user interface or a voice-activated user interface, or from another application program running on the server or on another computing device…” (Busch [0028])).
It would be within the capabilities of one skilled in the art, at time of filing, to combine the aforementioned teachings from Busch with that of Bashvitz.  Please see above (Claim 13) for combination analysis.  The rationale to combine (for this limitation, as well as for all subsequent limitations taught by Busch) is substantially similar to that of Claim 13.
	Busch further teaches “responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user, and further comprising” (“…system may generate and present a graphical representation of the itinerary. For example, the itinerary may be displayed on a display of the client device, emailed or otherwise transmitted to an account (e.g., the traveler's or another's email account), stored to a memory location, or exported to one or more other applications, to list just a few examples…” (Busch [0030]), “…any action, activity, service, reminder, recommendation, tip or precaution related to the travel experience may be presented as an activity indicator for selection by the user, according to some implementations…” (Busch [0050]), and “[o]ne or more predefined tasks to be executed in preparation for travel by the traveler based on the received information are generated, and each of the one or more received activity indicators is used to generate a task. A travel plan that includes the one or more tasks to be executed is displayed…” (Busch [0008])).
	Bashvitz and Busch do not teach, but Rau teaches “gathering real time information from at least one external data source during the trip as stored in the itinerary” (“…first of the subsystems can operate independently of the user, and collects and maintains information on the current travel conditions on all roads and highways of a predetermined geographical area, which in some embodiments may encompass an entire nation…” (Rau [0007])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Rau with that of Bashvitz and Busch.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Bashvitz & Busch combination analysis), Bashvitz and Busch function together for travel planning (Bashvitz [Abstract], Busch [Abstract]).  Rau teaches recommendint travel routes based on historical and real time information such as weather and traffic (Rau [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Rau’s dynamic route recommendation, more specifically the real time information, onto Bashvitz and Busch.  Rau’s embodiments allow for “dynamically provid[ing] users with route recommendations that can take into consideration a wide variety of possible and potentially variable conditions” (Rau [0026]).  This improves travel planning, as it actively factors into consideration the most updated and current information regarding a user’s travel plans.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies for all subsequent limitations taught by Rau.
	Rau further teaches “wherein the real time information is selected from the group consisting of: local news, local weather, local events, local traffic information, local road closure; and” (“…subsystem also maintains information on historical traffic patterns, as well as current information about road construction, closures, accidents, event traffic, weather and precipitation and other periodic conditions…” (Rau [0007])).
	Rau further teaches “notifying the real time information to the user responsive to determining that the real time information is relevant to the trip as stored in the itinerary” (“[o]nce the user has system preferably continuously monitors any new dynamic information that relates to the navigational route and notifies the user of any impending decisions based upon his/her static user preferences…” (Rau [0035], [Figure 13])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Busch and Rau.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Srinivasan.
Regarding Claim 16, Bashvitz teaches the limitations of Claim 1.
	Bashvitz further teaches “wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070]) and “…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz further teaches “wherein the user profile records demographic data of the user” (“…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
wherein the purchase history includes data of prior purchases of travel itineraries by the user” (“…server can be adapted to store user profile information, such as… historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user, and wherein the method includes increasing the second relative weight from a first value to a second value in response receipt of first feedback data from the user during the current travel planning session, and wherein the method includes increasing the second relative weight from the second value to a third value in response receipt of second feedback data from the user during the current travel planning session” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz does not teach, but Srinivasan teaches “wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line” (“[w]hile offline, a client receives an indication that a directory is to be deleted or renamed. In response, the client modifies its local copy of the directory and its descendants if any and stores one or more tombstones that include information that the client can use when synchronizing the changes When the client reconnects to the remote data store, the client synchronizes changes made while offline with the remote data store…” (Srinivasan [0002])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Srinivasan with that of Bashvitz.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Srinivasan.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz in view of Srinivasan and Ben-Yehuda.
	Regarding Claim 17, Bashvitz teaches the limitations of Claim 1.
Bashvitz further teaches “wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user” (“…system can collect and understand a traveler's preferences, such as the traveler's hotel preferences, travel preferences, food and/or beverage preferences, and other preferences of or related to travel, including staying at a given location for a finite period of time, such as car rentals, activities, restaurants and ground transportation. The system can collect information by direction collection, indirect collection and inferred collection… Direct collection can include an assessment of a traveler's previous trip selection preferences. Direct collection can include contacting a traveler's OTA and retrieving information on a traveler's travel history, including travel preferences…” (Bashvitz [0069-0070]) and “…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz further teaches “wherein the user profile records demographic data of the user” (“…server can be adapted to store user profile information, such as, for example, a name, physical address, email address, telephone number, instant messaging (IM) handle, educational information, work information, social likes and/or dislikes, travel likes and/or dislikes, service provider (e.g., airline, hotel) preferences, restaurant preferences, and historical information of past travel of the user (which may include travel booked by the system), and other informationof potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and” (“[a]s the traveler uses the system, the system can observe the traveler's interactions with the product choices or explicit feedback, learn from these observations (machine learning), and adjust the traveler's preferences accordingly over time…” (Bashvitz [0106])).
	Bashvitz further teaches “wherein the purchase history includes data of prior purchases of travel itineraries by the user” (“…server can be adapted to store user profile information, such as… historical information of past travel of the user (which may include travel booked by the system), and other information of potential relevance to the user or other users…” (Bashvitz [0094])).
	Bashvitz further teaches “wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user, and” (“[e]ach component score can have a weight associated with it. These weights can be varied to tune the scoring system. This tuning can be done across all travelers and the default weights for a new traveler can reflect the system wide tuning. This tuning can also occur as the system observes and learns from the traveler's choices or feedback. Based on these choices or feedback items, the weights for a particular scoring component can be automatically adjusted up or down on a traveler-by-traveler basis...” (Bashvitz [0138-0139]) and “…profile of the traveler, including the traveler's travel preferences, may be updated based on the feedback received from the system. Such feedback process may be part of a machine learning engine of the system, which may enable the system to better adapt to the traveler…” (Bashvitz [0085])).
	Bashvitz does not teach, but Srinivasan teaches “responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and” (“[w]hile offline, a client receives an indication that a directory is to be deleted or renamed. In response, the client modifies its local copy of the directory and its descendants if any and stores one or more tombstones that include information that the client can use when synchronizing the changes made to the directory when the client is reconnected to the remote data store. When the client reconnects to the remote data store, the client synchronizes changes made while offline with the remote data store…” (Srinivasan [0002])).

	Bashvitz and Srinivasan do not explicitly teach, but Ben-Yehuda teaches “informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable” (“…feasibility information is derived in accordance with said scheduled recreational and/or tourism activities. One example of feasibility information is a temporal conflict. Another example is a geographic location conflict…” (Ben-Yehuda [0182]) and “…user interface is operative to display feasibility information about at least one said recreational activity. Examples of "feasibility information" include but are not limited to feasibilities related to cost feasibility, scheduling conflict feasibility, and feasibility to travel between two points in a given time…” (Ben-Yehuda [0411])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ben-Yehuda with that of Bashvitz and Srinivasan.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Bashvitz further teaches “wherein the at least one processor runs the travel planning system” (“…present disclosure provides a system comprising a computer processor and a memory location comprising machine executable code that, upon execution by the computer processor, implements any of the methods above or elsewhere herein...” (Bashvitz [0009])).
	Accordingly, the claimed subject matter is obvious over Bashvitz in view of Srinivasan and Ben-Yehuda.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120209842 A1: Method for generating customized travel itinerary.
US 20140149157 A1: Travel planning based on user information, and consideration of all possible modes of travel.
US 20150242927 A1; Identifying travel queries based on ranking of travel preferences.
US 20050033616 A1: Travel manager system, search for travel results based on contract filters and client preferences.
US 20120330698 A2: Travel planning allowing for user to create profile with preferences and trip requirements, subsequent search results based on such information.
US 20030023463 A1: Automatic planning, booking, and calendaring of travel arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 9, 2021